Citation Nr: 1802349	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  15-44 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 20 percent for myofascial pain syndrome, temporomandibular joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service from December 1976 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  


FINDING OF FACT

In November 2017, the Veteran notified the Board of his intention to withdraw his claim for an increased rating for myofascial pain syndrome, temporomandibular joint.


CONCLUSION OF LAW

The criteria for withdrawal of the issue regarding  an increased rating for myofascial pain syndrome, temporomandibular joint by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017). 

In the present case, the Veteran perfected an appeal as to the issue of entitlement to increased rating for myofascial pain syndrome, temporomandibular joint in a November 2015 substantive appeal.  In a November 2017 statement, the Veteran requested to withdraw his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue, and it must be dismissed.



ORDER
The appeal is dismissed.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


